Citation Nr: 1434339	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease (DDD) of the lumbar spine with central disc herniation at L4-S1, currently evaluated as 20 percent disability.  

2.  Entitlement to an increased evaluation for DDD of the cervical spine with diffuse disc osteophyte bulging from C4-C7, evaluated as 10 percent disabling prior to February 29, 2012.  

3.  Entitlement to an increased evaluation for DDD of the cervical spine with diffuse disc osteophyte bulging from C4-C7, evaluated as 20 percent disabling from February 29, 2012. 

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to August 1989, June 1990 to August 1990, February 2002 to September 2002, and from December 2002 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Wichita, Kansas, regional office (RO) of the Department of Veterans Affairs (VA).  This decision increased the evaluation for the lumbar spine to 20 percent and the cervical spine to 10 percent.  The Veteran disagreed with the amount of these increases, and began the current appeal. 
 
During the course of this appeal, the evaluation for the Veteran's cervical spine disability was increased from 10 percent to 20 percent effective from February 29, 2012 in a June 2012 rating decision.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the evaluation is less than the maximum available both before and after February 29, 2012, this matter remains on appeal before the Board.  It will be characterized as two separate issues for the sake of convenience. 

The issue of entitlement to service connection for left leg numbness was among those certified to the Board in April 2012.  However, service connection for left lower extremity radiculopathy was granted in a June 2012 rating decision.  As this is considered a complete grant of the issue on appeal, the matter of service connection for this disability is no longer before the Board.  However, the rating criteria for both the Veteran's lumbar spine disability and cervical spine disability contemplate separate evaluations for objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Code 5242, and The General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The June 2012 rating decision not only established a separate rating for left leg radiculopathy, but also established separate evaluations for right leg radiculopathy, left upper extremity radiculopathy, and right upper extremity radiculopathy.  The effective date for each of these evaluations was February 29, 2012.  As this effective date does not cover the entire period on appeal, and as the rating criteria requires that the separate evaluations for objective neurologic abnormalities be considered in the evaluation of both spine disabilities, it will be necessary for the Board to consider entitlement to ratings for each of these disabilities prior to February 29, 2012.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of this hearing is in the claims folder. 

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  Although the most recent VA treatment records were added subsequent to the last supplemental statement of the case, these records note only that the Veteran continues to receive treatment for back pain and do not include any findings that relate to the rating criteria.  Therefore, it is redundant of evidence already considered, and does not contain any relevant evidence not already in the claims folder or considered by the RO.  

The Board has assumed jurisdiction of the claim for entitlement to a TDIU because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has demonstrated pain on motion of the thoracolumbar spine, but he retains 30 degrees or more of forward flexion without additional impairment after repetitive use, with no ankylosis, and with no incapacitating episodes.  

2.  Objective evidence of neurologic impairment resulting in bladder and bowel impairment is not shown prior to July 13, 2010; objective evidence of neurologic impairment resulting in erectile dysfunction is not shown before July 11, 2011; and objective evidence of radiculopathy of the right or left leg is not shown before February 29, 2012.  

3.  Prior to February 29, 2012, forward flexion of the cervical spine exceeded 40 degrees and the combined range of motion exceeded 170 degrees without additional impairment after repetitive use or on flare-ups; there was no evidence of muscle spasm or guarding of the cervical spine that resulted in abnormal spinal contour; and no objective evidence of neurologic impairment or incapacitating episodes.  

4.  As of February 29, 2012, the Veteran has a combined range of motion of the cervical spine of 165 degrees, but forward flexion of the cervical spine is not limited to 15 degrees or less, even with consideration of additional limitations following repetitive use or on flare-ups, and there is no ankylosis or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242, 5243 (2013). 

2.  The criteria for entitlement to a rating greater than 10 percent for degenerative disc disease of the cervical spine prior to February 29, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242, 5243 (2013).

3.  The criteria for entitlement to a rating greater than 20 percent for degenerative disc disease of the cervical spine from February 29, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with a letter in February 2010 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  Records have also been obtained from the Social Security Administration (SSA), and have been entered into the Veteran's electronic record.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  At the June 2012 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  The Veteran was afforded appropriate VA examinations, and the examination reports contain all the findings necessary to evaluate the Veteran under the appropriate rating criteria.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the evaluations assigned to his service connected degenerative disc disease (DDD) of the cervical spine and DDD of the lumbar spine are inadequate to reflect the level of impairment produced by these disabilities.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to degenerative joint disease of the lumbar spine and degenerative joint disease of the cervical spine was established in a September 2005 rating decision.  A zero percent rating was assigned for each disability.  The Veteran submitted a claim for an increased rating in January 2010, after which the May 2010 rating decision changed the diagnosis of the Veteran's disabilities from degenerative joint disease to DDD, and increased the evaluation of the lumbar disability to 20 percent and the cervical disability to 10 percent. 

The Veteran's DDD of the lumbosacral spine and DDD of the cervical spine have both been evaluated under the rating code 5242, which utilizes the General Rating Formula for Diseases and Injuries of the Spine.  Under this formula, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine

Also relevant is Diagnostic Code 5243, concerning intervertebral disc syndrome.  This rating code states that intervertebral disc syndrome is to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5243.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

Finally, the rating codes for degenerative arthritis of the spine must be considered, as arthritis of both the cervical spine and lumbar spine has been demonstrated on X-ray study.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  Degenerative arthritis of the spine is also evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242. 

The evidence for consideration includes private and VA examinations, as well as VA treatment records and private treatment records obtained from the SSA. 

Lumbosacral Spine

The Board finds that the evidence does not support entitlement to more than a 20 percent rating for the Veteran's lumbar spine disability.  

A July 2009 private examination shows lumbar forward flexion to 60 degrees.  There was mild motor weakness noted to the left lower extremity distally.  However, there was no sensory loss, deep tendon reflexes were intact, and there was no evidence of muscle wasting.  

An additional private examination was conducted in October 2009.  The Veteran stated that his back symptoms had worsened.  However, no motor or sensory deficits were found.  The range of motion was not recorded.  

A December 2009 VA treatment note shows that the Veteran had low back pains explainable by MRI abnormalities, and radiating pains suggestive of radiculopathy, but stretch reflexes were symmetric.  There was no evidence of myelopathy or cauda equina, except that the Veteran admitted to having occasional mild urinary incontinence for about a year, which he had been too embarrassed to report on his first visit.  

February 2010 VA treatment notes a history of chronic low back pain that radiated down to the right leg.  Multiple epidural injections had been given.  Straight leg raising was positive on the right side, but negative on the left.  The Veteran continued to have back pain.  His bowel and bladder status was stable.  Additional February 2010 records show that the Veteran reported experiencing spasms.  

At a March 2010 VA neurosurgery consultation, the Veteran complained of low back pain radiating into both legs, worse on the left than the right.  On examination, there was no appreciable muscle spasm or tenderness.  Straight leg raising did not produce any radicular symptoms.  The Veteran did not appear to be giving his maximal effort on muscle testing.  The range of motion for the lumbar spine was not recorded.  

April 2010 VA treatment records report that the Veteran had tender lumbar muscles with left sciatica, and include a diagnosis of severe pain and radiculopathy.  He was to be scheduled for an electromyograph (EMG).  However, an April 2010 follow up neurosurgery note states the EMGs and nerve conduction studies of the lumbar region did not show any evidence of radiculopathy.  Another April 2010 neurosurgery note shows that a VA surgeon continued to offer the Veteran surgery, but warned him that in light of the normal EMG and nerve conduction studies, he might not feel any better afterwards.  

The Veteran was afforded a VA spine examination in April 2010.  He reported pain in the lower back with radiation into both legs.  There was no spasm or abnormal spinal contour, and his gait was normal.  Flexion was to 40 degrees.  There was pain after repetitive motion, but no additional limitation of motion.  The examiner also noted that the Veteran did not put his full effort into forward bending, as he believed it would aggravate his pain.  The Veteran reported moderate flare-ups of pain on a weekly basis, but with no additional functional impairment.  There was no ankylosis.  He also reported erectile dysfunction for the last year, which the examiner believed was most likely due to a long history of heavy smoking.  X-rays and other imaging studies were reviewed, as were the results of the recent EMG.  The diagnosis was DDD of the lumbar spine with central disc herniation at L4-S1 but no evidence of radiculopathy on EMG study.  

The Veteran was scheduled for a lumbar laminectomy in July 2010, but canceled this appointment.  He complained of sciatica, which was worse on the left than the right and occasional left great toe numbness.  He did not report any motor defects or incontinence.  

A VA examination of the peripheral nerves was conducted in November 2010.  The claims folder was reviewed by the examiner, and the findings of the April 2010 EMG and nerve conduction tests were noted.  The Veteran currently reported right leg weakness, numbness, and paresthesias shooting from the back.  On examination, the sensory examination was normal, and the motor examination was 5/5 for all movements in both legs.  There was no muscle atrophy or gait imbalance.  The examiner concluded that there were no objective findings to make a diagnosis of a right leg or left leg condition.  

VA clinical records from 2010 to 2011 show continued treatment for low back pain with reports of radiation into the lower extremities.  

VA records show that the Veteran underwent a hemilaminectomy/discectomy in May 2011.  A May 2011 pre-op diagnosis included radiculopathy.  He was initially doing great after surgery but re-herniated, which necessitated additional surgery in July 2011.  

An additional July 2011 examination states that the Veteran has erectile dysfunction, most likely due to neurologic disease. 

The most recent VA examination of the Veteran's lumbar spine was conducted in February 2012.  The claims folder was reviewed, as was the electronic record.  Forward flexion was to 40 degrees, and remained so even after performing repetitive-use testing.  The Veteran did not report that flare-ups impacted the function of his back.  Muscle strength testing was normal in the right leg but 4/5 for all movements in the left leg.  The sensory examination showed decreased or absent findings on the left side.  Straight leg raising was positive bilaterally.  There was constant moderate left leg pain, as well as paresthesias and numbness.  The examiner noted that the sciatic nerve was involved bilaterally, and opined that the radiculopathy was mild on the right side and moderate on the left.  Other neurologic findings included loss of control for both the bowel and the bladder.  The examiner stated that the Veteran had intervertebral disc syndrome, but he did not have any incapacitating episodes.  Imaging studies were reviewed, the Veteran's herniated discs noted, and arthritis documented on X-ray study.  

The above evidence demonstrates that the Veteran retained forward flexion of the lumbar spine to 30 degrees or more throughout the period on appeal.  He did not have any additional limitation of motion due to pain, weakness, incoordination or fatigability with repetitive testing on any examination.  The Veteran reportedly experiences flare-ups, but also reports that these do not result in any further limitation of motion.  There is no evidence of ankylosis.  These findings preclude a rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  He has a diagnosis of intervertebral disc syndrome, but he has not experienced any incapacitating episodes, which precludes a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Codes 5242, 5243.  

The Board has also considered entitlement to separate evaluations for objective neurologic abnormalities, as outlined by Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  As previously noted, separate evaluations have been established for left leg radiculopathy and right leg radiculopathy, effective from February 29, 2012.  Furthermore, a separate evaluation for cauda equina syndrome for loss of bowel and bladder function has been in effect since July 13, 2010, and a separate evaluation for erectile dysfunction has been in effect from July 11, 2011.  As the Veteran submitted his claim for an increased rating in January 2010, none of these effective dates cover the entire period on appeal and the Board must determine whether the evidence demonstrates that any of these neurologic abnormalities were present earlier than the current rating assignment contemplates.  

After careful consideration, the Board finds that the evidence does not support entitlement to separate evaluations for neurologic abnormalities earlier than currently established.  The evidence shows that the Veteran has complained of radiating pain for the entire appeal period.  However, Note (1) states these must be "objective" abnormalities, and the earliest objective evidence of radiculopathy to either leg is found on the February 2012 VA examination.  Earlier evidence shows positive straight leg raising on the right in February 2009 that was not replicated in March 2010.  More importantly, both the EMG and nerve conduction studies conducted in April 2010 were negative for radiculopathy, and the record shows that the Veteran was offered surgery in spite of, and not because of, these findings.  The Veteran underwent an examination of the peripheral nerves in November 2010, but this was also negative for objective evidence of radiculopathy.  The records from 2011 show that the Veteran continued to complain of radiculopathy just as he had before, but as there was no objective evidence of radiculopathy until February 12, 2012, there is no basis for separate evaluations prior to that date.  

Similarly, the Board has examined the evidence for earlier findings of causa equina for bladder and bowel problems or erectile dysfunction, but there is none that provides a basis for a separate evaluation prior to the dates currently assigned.  There are references to bladder problems in 2007, but this is two years before the period on appeal.  The Veteran reported occasional mild urinary incontinence in December 2009, but the examiner stated there was no evidence of cauda equina.  The bladder and bowel functions were described as stable in February 2010, the Veteran denied incontinence as recently as July 2010, which is the same month as the effective date for cauda equina.  The April 2010 VA examiner recorded the Veteran's complaints of erectile dysfunction, but opined that this was due to heavy smoking.  There is no medical opinion to the contrary, and the Board is not free to substitute its own opinion.  Erectile dysfunction was not attributed to a neurologic disorder until July 2011.  Given these findings, separate evaluations for bladder or bowel problems or erectile dysfunction cannot be established any earlier than already established. 

Cervical Spine prior to February 29, 2012

The July 2009 private examination shows that the Veteran's forward flexion of the cervical spine was 40 degrees.  His extension was 40 degrees, right and left lateral flexion were each 30 degrees, and right and left rotation were each 45 degrees, for a combined range of motion of 230 degrees.  Paraspinous muscle spasm was not noted.  There was no sensory loss, deep tendon reflexes were intact, and there was no evidence of muscle wasting.  

The Veteran complained of neck pain radiating into the left arm at the March 2010 VA neurosurgery consultation.  On examination, there were no cervical paraspinal muscle spasms or tenderness.  The range of motion did not include a measurement for forward flexion, although it was noted that the Veteran could flex his chin to his chest.  A magnetic resonance imaging (MRI) study revealed diffuse DDD at C6-7 that corresponds to the left C7 radicular symptoms, but the examiner wished to obtain whole body EMG and nerve conduction studies before offering surgery.  

An April 2010 follow-up neurosurgery note states the EMGs and nerve conduction studies of the cervical region did not show any evidence of radiculopathy.  
At the April 2010 VA spine examination, the Veteran reported that his neck pain was getting progressively worse, and that he had been treated with physical therapy and epidurals.  He experienced dull pain two or three times a week, with radiation to both arms.  There was no spasm.  The sensory examination of the upper extremities was normal.  Motor examination was 5/5 for the upper extremities, except for 4/5 for left elbow flexion and extension.  Flexion was to 45 degrees.  Extension was to 15 degrees, right and left lateral flexion were both to 15 degrees, right lateral rotation was to 80 degrees, and left lateral rotation was to 60 degrees for a combined range of motion of 230 degrees.  There was no objective evidence of pain on motion, and while repetitive motion resulted in pain, it did not result in additional limitation of motion.  There was no ankylosis.  X-rays and other imaging studies were reviewed, as were the results of the recent EMG.  The diagnosis was DDD of the cervical spine with mild to moderate diffuse disc osteophyte bulging from C4 to C7 with decrease active range of motion but no evidence of radiculopathy by EMG study.  

The November 2010 VA peripheral nerves examination shows that the Veteran complained of bilateral weakness, numbness, and paresthesias of the upper extremities, worse on the left side than the right.  On physical examination, reflexes were normal throughout the upper extremities.  The sensory examination was normal, but muscle strength of the left upper extremity was 3/5.  There was no atrophy, and muscle tone was normal.  The April 2010 EMG and nerve conduction studies were reviewed.  The examiner concluded that objective findings were not present to diagnose an upper extremity condition.  There was no nerve dysfunction.  The impression for the left arm was no significant evidence of C5-T1 radiculopathy, acute-chronic bilaterally. 

Based on the foregoing, the evidence does not support entitlement to a rating greater than 10 percent for the Veteran's cervical spine disability prior to February 29, 2012.  The forward flexion of the cervical spine exceeded 40 degrees and the combined range of motion exceeded 170 degrees during this period, even after consideration of additional limitations following repetitive use or on flare-ups.  There is no evidence of ankylosis of the cervical spine.  The Veteran did not have spasms or abnormal spinal contour.  He has intervertebral disc syndrome of the cervical spine, but he has not had any incapacitating episodes.  There is no basis for a rating higher than 10 percent under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Codes 5242, 5243.

As with the lumbar spine, the Board has considered entitlement to separate evaluations for objective neurologic abnormalities, as outlined by Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  As previously noted, separate evaluations have been established for right arm radiculopathy and left arm radiculopathy, effective from February 29, 2012.  As this date does not cover the entire period on appeal, the Board must determine whether the evidence demonstrates that any objective neurologic abnormalities were present earlier.  

However, once again the Board must find that the evidence does not support entitlement to separate evaluations for neurologic abnormalities earlier than February 29, 2012.  The evidence shows that the Veteran has complained of radiating pain for the entire appeal period, but the earliest objective evidence of radiculopathy to the arms is found on the February 2012 VA examination.  Both the EMG and nerve conduction studies conducted in April 2010 were negative for radiculopathy.   The Veteran underwent an examination of the peripheral nerves in November 2010, but this was also negative for objective evidence of radiculopathy.  The records from 2011 show that the Veteran continued to complain of radiculopathy just as he had before, but as there was no objective evidence of radiculopathy until February 12, 2012, separate evaluations cannot be established prior to that date.  

Cervical Spine from February 29, 2012

At the February 29, 2012 VA examination, flexion was to 40 degrees.  Extension was to 10 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 10 degrees, right lateral rotation was to 65 degrees, and left lateral rotation was to 10 degrees, for a combined range of motion of 165 degrees.  There was no additional limitation of motion following repetitive-use testing.  The Veteran did not report that flare-ups impacted the function of the neck.  Muscle strength testing was 4/5 or 5/5 in all movements without muscle atrophy.  Reflexes were only 1+, but the sensory examination was normal.  The Veteran had radicular pain, which was mild in the right arm and moderate in the left arm.  There were no other neurologic abnormalities due to the cervical spine disability.  The diagnosis included intervertebral disc syndrome, but the Veteran did not have any incapacitating episodes over the past 12 months.  A review of the X-ray studies confirmed that there was arthritis of the cervical spine.  

The Board finds that entitlement to a rating of more than 20 percent is not warranted for the Veteran's cervical spine disability after February 29, 2012.  Forward flexion of the cervical spine is not limited to 15 degrees or less, even with consideration of additional limitations following repetitive use or on flare-ups.  There is no evidence of ankylosis of the cervical spine.  The Veteran has intervertebral disc syndrome of the cervical spine, but he has not had any incapacitating episodes.  There is no basis for a rating higher than 20 percent under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Codes 5242, 5243.  Furthermore, separate evaluations have been assigned from this date for radiculopathy of the right and left upper extremities, and there is no evidence of any additional objective neurologic abnormality.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Other Considerations

Consideration has been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his cervical spine and lumbar spine disabilities.  These symptoms include limitation of motion and pain, all of which are provided for in the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a rating greater than 20 percent for DDD of the lumbar spine is denied. 

Entitlement to a rating greater than 10 percent for DDD of the cervical spine prior to February 29, 2012, is denied. 

Entitlement to a rating greater than 20 percent for DDD of the cervical spine from February 29, 2012, is denied. 


REMAND

The Board notes that it has assumed jurisdiction of the claim for entitlement TDIU because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a) (2013). 

The record demonstrates that entitlement to TDIU has previously been denied by the RO on the basis that the Veteran does not meet the schedular criteria of having at least one disability ratable at 40 percent or more.  However, the Board notes that for the purpose of determining the 40 percent rating, disabilities resulting from a common etiology or a single accident are to be considered as a single disability.  When combined, the Veteran's lumbar spine disability, and the objective neurologic abnormalities that are due to the lumbar spine disability (radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, and cauda equina syndrome) exceeds 40 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  

The July 2012 VA examiner opines that neither the Veteran's lumbar spine disability nor his cervical spine disability prevents the Veteran from being employed.  However, an opinion regarding the combined effect of all of the Veteran's service connected disabilities has not been obtained.  The Board finds that the Veteran should be scheduled for a VA examination in order to determine whether or not his service connected disabilities render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA physical examination of the Veteran's service connected disabilities to determine their combined effect on his employability.  The claims folder must be made available to the examiner, and the examination report should indicate that both the claims folder and the electronic record have been reviewed.  All indicated tests and studies should be conducted.  At the completion of the examination, the examiner should attempt to express the following opinion:
Is it as likely as not that the Veteran's service connected disabilities combine to render him unable to obtain and maintain gainful employment? 

The reasons and bases for all opinions should be provided.  If the examiner finds that he or she is unable to provide the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


